Title: To George Washington from Thomas Walker, 14 April 1756
From: Walker, Thomas
To: Washington, George

 

Sr:
Williamsburg April the 14 1756

As The Committee have not Settled my accounts with Mr Kilpaterick I shall endeavour to settle them my self, for the following reasons to wit. As I have the Vouchers here it will be attended with trouble & Hazard to carry them up to fort Cumberland, & when that is done they must be brought here again. The Road from the blue ridge to the Fort being at this time dangerous is a further reason for should I be cut of or my Vouchers lost my Family might suffer much and further I expect it will be agreable to you as it will save you the Trouble of Settling with the Committee, after Settling with me. I should much rather choose to settle with you than that Set of Gentlemen, was it not for the reasons above mentioned. As what I have wrote is truth & though in my plain way hope no apology is necessary. As soon as my accounts are Settled I shall proced to you as fast as possible and in the mean time you may assure your self nothing in my Power shall be wanting for the good of the Common Cause & Honour of every worthy Individual of the Virginia Regiment I hope the deligence of my assistants will prevent my absence being of the least ill consequence to the Common Cause. That the Governour of all things May Protect, & Direct you, is the Prayer of Your Most Humble Servant

Thomas Walker

